Citation Nr: 0301525	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-31 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

(The issue of entitlement to service connection for a 
disability manifested by peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange will be the subject 
of a separate decision by the Board of Veterans' Appeals 
(Board)).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
April 1970, to include service in the Republic of Vietnam 
from March 1969 to April 1970.  

This matter comes before the Board on appeal from a June 
1994 rating decision, which, in pertinent part, denied 
entitlement to service connection for chloracne and 
peripheral neuropathy claimed as residuals of exposure to 
Agent Orange and also denied entitlement to service 
connection for PTSD.  

In September 1994 the veteran appeared and gave testimony 
at an RO hearing before a hearing officer and he again 
appeared and gave testimony at a hearing before a member 
of the Board in March 1999.  Transcripts of these hearing 
are in the claims folder.  The member of the Board who 
conducted the March 1999 hearing is no longer with the 
Board.  Accordingly, the Board sent the veteran a letter 
dated December 10, 2002 that informed him of this fact and 
asked if he wished to have another Board hearing.  The 
veteran was informed that, if he did not respond to the 
letter within 30 days of the date of the letter, it would 
be assumed that he did not wish a further Board hearing.  
The veteran did not respond.

In a May 1999 decision, the Board denied service 
connection for chloracne claimed as a residual of exposure 
to Agent Orange and remanded to the RO for further 
development the issues of entitlement to service 
connection for PTSD and service connection for a 
disability manifested by peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange.  These issues are 
now before the Board for further appellate consideration.  

The Board is undertaking additional development with 
respect to the claim of entitlement to service connection 
for a disability manifested by peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  
When this development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD made in accordance 
with 38 C.F.R. § 4.125 (2002).

2.  The diagnosis of PTSD is based on an inservice 
stressor for which there is credible supporting evidence.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  This provision was codified at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also include 
new notification provisions.  Specifically, they requires 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his 
claim for service connection for PTSD.  

According to the veteran's DD Form 214, his military 
occupation specialty was lineman.  

Review of the veteran's service medical records, including 
his examinations prior to service entrance and service 
discharge, reveal no complaints, findings, or diagnosis 
indicative of a psychiatric disorder, including PTSD.  

In a January 1994 statement the veteran related an 
incident that occurred during his Vietnam service in which 
a round from a mortar that he was firing fell short and 
wounded two comrades, one of which lost a leg and the 
other an arm.  

During VA outpatient treatment in March 1994, the 
diagnostic impressions included depression and possible 
PTSD.  

In a July 1994 statement a private physician reported that 
the veteran experienced recurrent and intrusive 
recollections of a traumatic event that occurred during 
his military service.  It was noted that the veteran 
avoided thoughts or feelings associated with the event as 
well as activities or situations associated with the 
traumatic event.  It was said that the veteran felt 
estranged and detached from others and he also had a 
restricted affect, as well as a sense of a foreshortened 
future.  Sleeping difficulties, irritability, temper 
outbursts, hypervigilance, concentration difficulties, and 
physiologic reactivity to events that resembled the trauma 
were also reported.  The doctor said that the symptoms 
described by the veteran were very consistent with PTSD.  

Statements from a Readjustment Counseling Therapist at a 
Vet Center are of record that indicate that the veteran 
had been undergoing counseling and psychotherapy for PTSD 
since August 1993.  

During a September 1994 RO hearing the veteran again 
related that he injured some comrades when a mortar round 
fell among his comrades.  He said that he had been 
undergoing treatment for PTSD at a Vets Center and 
received medication for his psychiatric symptoms from a 
private physician.  

During a VA psychiatric examination conducted in October 
1994 the veteran said that his duties during his Vietnam 
service included firing a mortar used to defend the unit 
perimeter.  He said that he once fired a round that fell 
short and landed among American soldiers, two of whom had 
limbs amputated as a result of their injuries.  After 
evaluation, the assessment was PTSD of mild to moderate 
type.  

On a private psychiatric examination conducted in February 
1999 the veteran again discussed an incident during 
service in which a round from a mortar that he was firing 
struck some American soldiers.  During the examination the 
veteran said that he related his depression to his Vietnam 
experiences.  The diagnoses on Axis I included delayed 
onset PTSD.  

During the March 1999 hearing before a Board member at the 
RO, the veteran said that he never performed the duties of 
a lineman during service.  He said that during his Vietnam 
service he served at a communications relay site and 
performed various duties, including that of a member of a 
mortar team.  The veteran again claimed as a stressor an 
incident in which a mortar shell fired by the veteran 
accidentally struck and injured two American soldiers.  He 
said that he experienced flashbacks of this incident and 
that he felt guilty about this episode.  

In a March 1999 statement, a service associate of the 
veteran related that he was in the same unit as the 
veteran during Vietnam service and that the veteran was 
assigned as a mortar crewman during that time.  The writer 
said that he was present when a shell fired by mortar 
battery, whose crew included the veteran, fell short and 
wounded an American soldier.  Service personnel records 
confirm that the veteran and the writer served in the same 
unit while in Vietnam.

In an October 2001 letter, the Director of the U.S. Army 
Records Management and Declassification Agency indicated, 
in pertinent part, that he was unable to verify the 
veteran's reported stressors from the available Vietnam 
War Record collection.  

Service connection may be granted for disability incurred 
in or aggravated by wartime service.  38 U.S.C.A. § 1110.  
Service connection may be granted for a disability 
diagnosed after service when the evidence indicates that 
it was incurred during service.  38 C.F.R. § 3.303(d).  

During the course of this appeal, the regulations 
concerning the adjudication of claims involving 
entitlement to service connection for PTSD have changed.  
In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance 
with the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran served in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); Cohen.  

The evidence indicates that the veteran has been diagnosed 
as having PTSD on several occasions, including on a 1994 
VA psychiatric examination.  The evidence of record also 
indicates that the veteran's diagnosed PTSD has been 
related to inservice stressors, including an incident in 
which the veteran was involved in the accidental injuring 
of American soldiers when a round from a mortar fired by 
the veteran fell short.  

It is noted that the veteran's reported military 
occupation specialty was lineman and the record does not 
show that he was awarded a Purple Heart Medal, Combat 
Infantryman Badge, or other award indicating that he 
engaged in combat with the enemy.  However, credible 
supporting evidence can come from sources other than 
service department records.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

The record contains a statement from an individual who 
served with the veteran, in the same unit, in Vietnam.  
The statement confirms the veteran's reported stressor 
involving the injury to American soldiers from a mortar 
round fired by the veteran.  In the Board's opinion, this 
statement constitutes credible supporting evidence of the 
claimed stressor.  This stressor served as the basis for 
diagnoses of PTSD, which are presumed to have been made in 
accordance with 38 C.F.R. § 4.125.  Since that is the 
case, the Board concludes that the veteran meets the 
criteria for service connection for PTSD.  38 C.F.R. 
§ 3.304.


ORDER

Service connection for PTSD is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

